DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of copending Application No. 17/276,410 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-6 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/276,410 in view of US 2018/0171904 A1 to Ulrey et al. (Ulrey). 
This is a provisional nonstatutory double patenting rejection.
In reference to dependent claim 3, Ulrey teaches: determining a current exhaust performance parameter value, and controlling the air flow through the air guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value; and/or controlling the exhaust flow through the exhaust guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value (see [0136]; when the catalyst temperature is below the light-off temperature, decreasing the intake throttle opening and opening the second EGR passage).
In reference to dependent claim 4, Ulrey teaches: determining an engine speed value and/or determining an engine load value (see [0065]), and determining the target exhaust performance parameter value depending on the determined engine speed value and/or the determined engine load value (see [0065]; exhaust temperature may be inferred based on engine operating conditions such as engine speed, load, etc.).
In reference to dependent claim 5, Ulrey teaches: choosing a value map for determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value, and/or determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value (see [0121]; determining if cold start conditions are met based on whether engine exhaust temperature is below a threshold and).
In reference to dependent claim 8, Ulrey teaches: controlling a bypass flow through a bypass guide (wastegate) to bypass the bypass flow from the cylinder past a turbine (174) and, an adjustable bypass flow restriction element (76) arranged to control the bypass flow guided through the bypass guide depending on the determined target exhaust performance parameter value (see [0083]; the wastegate actuator is adjusted to control flow to emissions control device 72) and/or depending on the deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value.
In reference to dependent claims 9-11, Ulrey teaches: a control unit, a computer readable medium and a control program (see [251]) for performing the method of claim 1.
In reference to dependent claim 12, Ulrey teaches: a turbo charger (see [0042]) having a compressor (162) driven by the turbine (174).
In reference to dependent claim 13, Ulrey teaches: an exhaust flow temperature sensor arranged downstream of the cylinder (see [0051], [0065]), and/or an engine coolant system (114)  having a coolant temperature sensor (112) (see [0070]), and/or an ambient temperature sensor arranged peripheral to the internal combustion engine, and/or an exhaust flow pressure sensor (34) arranged downstream of the cylinder (see Fig. 1A), and/or an air flow pressure sensor (48, 122) arranged upstream of the cylinder (see Fig. 1A).
In reference to dependent claim 14, Ulrey teaches: a vehicle (see [0054]).
In reference to dependent claim 15, Ulrey teaches: an exhaust aftertreatment system (70, 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recitations in claims 1 and 7 of the copending application 17/276,410 to include the features listed above as taught by Ulrey in order to improving catalyst operations during cold start conditions.
In reference to claim 6, claims 1 and 7 of the copending application is silent regarding transforming the determined target exhaust power value to the target exhaust temperature value and/or the target exhaust mass flow value.  However, this transformation would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a fluid’s (i.e. exhaust gas) temperature, mass and power (i.e. work over time) are related via the following equations for an isobaric process:
W = p * ΔV
Q = Cv * n * ΔT
ΔU = Q + W
It is noted that dependent claims 2-6 and 8-13 of the copending application recites substantially similar limitations to those of claims 3-7 and 9-15 of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 9 is directed to a computer program comprising program code means, which is software per se.  Claim 9 recites the computer program for performing method steps without any structural limitations, e.g. the computer program being stored on a non-transitory computer readable medium. 
Claim 10 is directed to a computer readable medium.  However, the claim does not specify that the medium is non-transitory.  Transitory computer readable media are non-statutory.
See MPEP 2106.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the phrase “characterized by” recited in line 15 renders the claim indefinite because it is unclear what is characterized by the determining and controlling steps that follow and how.  Furthermore, lines 10-14 recite “at least one of the following: an engine speed, and/or an engine load, and/or coolant temperature, and/or an ambient temperature” and lines 18-22 recite “at least one of the following: an exhaust temperature, and/or an exhaust mass flow, and/or an exhaust manifold pressure, and/or an exhaust power”.  It is unclear what the groups following the phrases “at least of” include when elements of such groups are recited in the alternative, i.e. “or”.
Claims 2-15 are rejected by virtue of their dependence on claim 1.
The first line of claims 3-8 respectively recites “A method according to claim 1”.  Since they refer to the method previously recited in claim 1, the recitation in question should be revised as “The method according to claim 1”.
In reference to dependent claim 5, lines 2-3 recite “determining a coolant temperature value and/or determining an ambient temperature value and/or determining an exhaust temperature value” and lines 7-9 recite “determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value” (emphasis added).  It is unclear how these steps differ from those previously recited in independent claim 1.  In other words, claim 1 already defines the determination of a target exhaust performance parameter value depending on at least one engine operation parameter including an engine speed, an engine load, a coolant temperature and an ambient temperature, the performance parameter is at least one of an exhaust temperature, an exhaust mass flow, an exhaust manifold pressure and exhaust power.
In reference to dependent claim 7, lines 2-5 recite “determining a target exhaust temperature value, determining a target exhaust manifold pressure value, determining a current exhaust temperature value, determining a current exhaust manifold pressure value”.  It is unclear how these steps differ from those already in claim 1 as claim 1 recites “determining a target value of an exhaust performance parameter… the exhaust performance parameter is at least one of the following: an exhaust temperature… an exhaust manifold pressure” and “depending on the determined target exhaust performance parameter value, controlling the air flow through the air guide and controlling the exhaust flow through the exhaust guide”.
In reference to dependent claim 11, line 1 recites “an internal combustion engine” which has previously been recited in claim 1.
In reference to dependent claim 12, similar to claim 1, the phrase “characterized in that”  in line 15 of the claim renders the claim indefinite.  Moreover, the recitations “a cylinder” in line 2, “a turbo charger” in line 3, “an air guide” in line 5, “an adjustable air flow restriction element” in line 7, “an exhaust guide” in line 10, “an adjustable exhaust flow restriction element” in line 12 and “a control unit” in line 16.  The elements recited in these limitations have already been previously recited in a parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrey.
In reference to independent claim 1, Ulrey discloses:
A method for controlling an internal combustion engine (10) comprising a cylinder (12, 14, 16, 18), an air guide (28) arranged to guide an air flow to the cylinder (12, 14, 16, 18), an adjustable air flow restriction element (62, 64) arranged upstream of the cylinder (12, 14, 16, 18) to control the air flow guided through the air guide (28) (see Fig. 1), an exhaust guide (58) arranged to guide an exhaust flow from the cylinder (12, 14, 16, 18), an adjustable exhaust flow restriction element (59) arranged downstream of the cylinder (12, 14, 16, 18) to control the exhaust flow through the exhaust guide (80, 84) (see Fig. 1), and the method comprising the steps: 
determining a value of at least one engine operation parameter, wherein the at least one engine operation parameter is at least one of the following: 
an engine speed,  
an engine load, 
a coolant temperature (see [0121] and Fig. 4A at step 404), and
an ambient temperature;
determining a target value of an exhaust performance parameter depending on the determined engine operation parameter value, wherein the exhaust performance parameter is at least one of the following: 
an exhaust temperature (see Fig. 5 at step 530), 
an exhaust mass flow, 
an exhaust manifold pressure, and 
an exhaust power; and 
depending on the determined target exhaust performance parameter value, 
controlling the air flow through the air guide and 
controlling the exhaust flow through the exhaust guide (see Fig 5 at step 538 and [0136]).
In reference to dependent claim 3, Ulrey further discloses: determining a current exhaust performance parameter value, and controlling the air flow through the air guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value; and/or controlling the exhaust flow through the exhaust guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value (see [0136]; when the catalyst temperature is below the light-off temperature, decreasing the intake throttle opening and opening the second EGR passage).
In reference to dependent claim 4, Ulrey further discloses: determining an engine speed value and/or determining an engine load value (see [0065]), and determining the target exhaust performance parameter value depending on the determined engine speed value and/or the determined engine load value (see [0065]; exhaust temperature may be inferred based on engine operating conditions such as engine speed, load, etc.).
In reference to dependent claim 5, Ulrey further discloses: choosing a value map for determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value, and/or determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value (see [0121]; determining if cold start conditions are met based on whether engine exhaust temperature is below a threshold and).
In reference to dependent claim 8, Ulrey further discloses: controlling a bypass flow through a bypass guide (wastegate) to bypass the bypass flow from the cylinder past a turbine (174) and, an adjustable bypass flow restriction element (76) arranged to control the bypass flow guided through the bypass guide depending on the determined target exhaust performance parameter value (see [0083]; the wastegate actuator is adjusted to control flow to emissions control device 72) and/or depending on the deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value.
In reference to dependent claims 9-11, Ulrey further discloses: a control unit, a computer readable medium and a control program (see [251]) for performing the method of claim 1.
In reference to dependent claim 12, Ulrey further discloses: a turbo charger (see [0042]) having a compressor (162) driven by the turbine (174).
In reference to dependent claim 13, Ulrey further discloses: an exhaust flow temperature sensor arranged downstream of the cylinder (see [0051], [0065]), and/or an engine coolant system (114)  having a coolant temperature sensor (112) (see [0070]), and/or an ambient temperature sensor arranged peripheral to the internal combustion engine, and/or an exhaust flow pressure sensor (34) arranged downstream of the cylinder (see Fig. 1A), and/or an air flow pressure sensor (48, 122) arranged upstream of the cylinder (see Fig. 1A).
In reference to dependent claim 14, Ulrey further discloses: a vehicle (see [0054]).
In reference to dependent claim 15, Ulrey further discloses: an exhaust aftertreatment system (70, 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey.
In reference to claim 6, Ulrey is silent regarding transforming the determined target exhaust power value to the target exhaust temperature value and/or the target exhaust mass flow value.  However, this transformation would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a fluid’s (i.e. exhaust gas) temperature, mass and power (i.e. work over time) are related via the following equations for an isobaric process:
W = p * ΔV
Q = Cv * n * ΔT
ΔU = Q + W

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799